Exhibit 10.11

 

WHITING PETROLEUM CORPORATION

PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of [⸳], [⸳] by and between Whiting Petroleum Corporation, a Delaware
corporation with its principal offices at Denver, Colorado (the “Company”), and
the executive officer of the Company or one of its affiliates whose signature is
set forth on the signature page hereof (the “Participant”).

W I T N E S S E T H :

WHEREAS, the Company has adopted the Whiting Petroleum Corporation 2013 Equity
Incentive Plan (the “Plan”) to permit shares of the Company’s common stock (the
“Stock”) or cash to be awarded to certain key salaried employees and
non-employee directors of the Company and any affiliate of the Company; and

WHEREAS, the Participant is an executive officer of the Company, and the Company
desires such person to remain in such capacity and to further an opportunity for
his or her stock ownership in the Company in order to increase his or her
proprietary interest in the success of the Company;

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1.Award of Performance Shares.  Subject to the terms and conditions set forth
herein, the Company hereby awards the Participant the number of shares of Stock
set forth on the signature page hereof as the target number of shares of Stock
subject to this Agreement (the “Target Shares”).

2.Determination of Performance Shares Earned.  The number of shares of Stock
earned (the “Earned Shares”) will equal the sum of the number of shares earned
for each of the three performance periods set forth on Exhibit A (each, a
“Performance Period”).  The number of shares earned for a particular Performance
Period shall equal the product of (a) one-third (1/3) of the Target Shares
multiplied by (b) the earned percentage (the “Earned Percentage”) for that
Performance Period, determined as set forth on Exhibit A. 

3.Restrictions; Forfeiture of Unearned Shares. (a)  Except as otherwise provided
herein, none of the Target Shares may be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated until the Compensation
Committee of the Board of Directors of the Company (the “Committee”) has
determined the number of Earned Shares and the Participant has satisfied the
employment requirements of Section 6.  The Committee will make all final
determinations regarding the number of Earned Shares on a date within six weeks
following the end of the final Performance Period (the “Release Date”).

(b)If the number of Earned Shares determined by the Committee is greater than
the number of Target Shares, then the Company shall make a cash payment to the
Participant equal to the product of (i) the excess of the Earned Shares over the
Target Shares and (ii) the Fair Market Value of a Share determined as of the
Release Date.  Such payment shall be paid within 30 days of the Release Date.

(c)If the number of Earned Shares determined by the Committee is fewer than the
number of Target Shares, then shares of Stock equal to the excess of the Target
Shares over the Earned Shares will be forfeited to the Company on the Release
Date, or such earlier date as the Committee determines.

4.Issuance of Shares.  The Target Shares shall be issued as soon as practicable
in the name of the Participant but shall be held in a segregated account by the
transfer agent of the Company.  Unless forfeited as provided herein, on the
Release Date (a) Target Shares that become Earned Shares shall cease to be held
in such segregated account and (b) certificates for such Target Shares shall be
delivered, or such shares of Stock shall be transferred electronically, to the
Participant, and such delivered or transferred shares of Stock shall become free
of the restrictions set forth in Section 3.





--------------------------------------------------------------------------------

 

 



5.Transfer After Release Date; Securities Law Restrictions.  Notwithstanding
anything to the contrary herein, the Participant agrees and acknowledges with
respect to any shares of Stock that have not been registered under the
Securities Act of 1933, as amended (the “Act”) that (a) he or she will not sell
or otherwise dispose of such Stock except pursuant to an effective registration
statement under the Act and any applicable state securities laws, or in a
transaction which, in the opinion of counsel for the Company, is exempt from
such registration, and (b) a legend will be placed on the certificates, or an
appropriate stop-transfer order shall be entered, for such Stock to such effect.

6.Termination of Employment or Death.  If the Participant’s employment with the
Company or an affiliate (as applicable) is terminated for any reason (including
death) prior to the Release Date, all Stock that has not been earned and
released, and all cash that has accrued but not yet been paid, shall be
forfeited to the Company on the date on which such termination occurs.

7.Certificate Legend.  In addition to any legends placed on certificates for the
Stock subject to this Agreement under Section 5 hereof, each certificate for
shares of such Stock may bear the following legend:

“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS SET FORTH IN THE WHITING PETROLEUM CORPORATION 2013
EQUITY INCENTIVE PLAN AND A PERFORMANCE SHARE AWARD AGREEMENT BETWEEN WHITING
PETROLEUM CORPORATION AND THE REGISTERED OWNER HEREOF.  A COPY OF SUCH PLAN AND
SUCH AGREEMENT MAY BE OBTAINED FROM THE CORPORATE SECRETARY OF WHITING PETROLEUM
CORPORATION.”

When the restrictions imposed by Section 3 hereof terminate, the Participant
shall be entitled to have the foregoing legend removed from the certificates
representing such Stock that has been earned.

8.Voting Rights; Dividends and Other Distributions. (a)  While the Target Shares
are subject to restrictions under Section 3 and prior to any forfeiture thereof,
the Participant shall have no voting rights with respect to any shares of Stock
subject to this Agreement until such time, if any, as such shares of Stock have
been earned and released.

(b)If any dividends or other distributions are paid or made on the Target Shares
while the restrictions under Section 3 apply and prior to any forfeiture of
Stock subject to this Agreement, then the Participant shall be credited with
dividends, distributions or equivalents (collectively, “Dividends”) on the
shares of Stock subject to this Agreement; provided that such Dividends shall be
subject to the same terms, conditions, restrictions and risk of forfeiture as
the shares of Stock with respect to which they were credited, and shall be paid
at the same time as, and to the same extent that, the shares of Stock with
respect to which they were credited become Earned Shares and are released.

(c)Subject to the provisions of this Agreement, prior to the forfeiture of the
Target Shares, the Participant shall have all other rights of holders of Stock
with respect to the Target Shares.

9.Tax Withholding.  (a)  As a condition for any Stock, Dividends, or cash to be
issued or paid to the Participant hereunder, the Participant agrees that the
Participant shall pay to the Company upon demand such amount as may be requested
by the Company for the purpose of satisfying its liability to withhold federal,
state, or local income or other taxes incurred by reason of the award of the
Stock, Dividends or cash or as a result of the termination of the restrictions
on such Stock or Dividends, or the payment of cash, hereunder. 

(b)The Participant may satisfy the Company’s withholding tax requirements with
respect to shares of Stock by electing to have the Company withhold that number
of shares of Stock otherwise deliverable to the Participant from the segregated
account hereunder or otherwise issuable to the Participant to deliver to the
Company a number of shares of Stock, in each case, having a Fair Market Value
(as defined in the Plan) on the Tax Date (as defined below) equal to the amount
required to be withheld as a result of the termination of the restrictions on or
issuance of such shares of Stock; provided,  however, that the amount to be
withheld in shares of Stock shall not exceed the maximum statutory tax rate
associated with the transaction to the extent required for the Company to avoid
adverse accounting treatment.  The election must be made in writing and must be
delivered to the Company prior to the Tax Date.  If the number of shares of
Stock so determined shall include a fractional share, the Participant shall
deliver cash in lieu of such fractional



 

 

--------------------------------------------------------------------------------

 

 

share (or such cash shall be withheld from any cash payment due hereunder).  All
elections shall be made in a form approved by the Committee and shall be subject
to disapproval, in whole or in part, by the Committee.  As used herein, “Tax
Date” means the date on which the Participant must include in his or her gross
income for federal income tax purposes the fair market value of shares of Stock
over the purchase price therefor, if any.  With respect to any payment of cash
hereunder, the withholding taxes related thereto shall be deducted from such
cash payment.

10.Powers of Company Not Affected.  The existence of the Stock subject to this
Agreement shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any combination, subdivision or
reclassification of the Stock or any reorganization, merger, consolidation,
business combination, exchange of shares, or other change in the Company’s
capital structure or its business, or any issue of bonds, debentures or stock
having rights or preferences equal, superior or affecting the Stock subject to
this Agreement or the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.  Nothing in this Agreement shall confer upon the Participant any
right to continue in the employment of the Company, or interfere with or limit
in any way the right of the Company to terminate the Participant’s employment at
any time.

11.Interpretation by Committee.  The Participant agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among
Participants awarded shares of Stock.

12.Miscellaneous.  (a)  This Agreement shall be governed and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and to be performed therein between residents thereof.

(b)This Agreement may not be amended or modified except by the written consent
of the parties hereto.

(c)The captions of this Agreement are inserted for convenience of reference only
and shall not be taken into account in construing this Agreement.

(d)Any notice, filing or delivery hereunder or with respect to shares of Stock
subject to this Agreement shall be given to the Participant at either his or her
usual work location or his or her home address as indicated in the records of
the Company, and shall be given to the Committee or the Company at 1700
Broadway, Suite 2300, Denver, Colorado 80290-2300, Attention:  Corporate
Secretary.  All such notices shall be given by first class mail, postage
prepaid, or by personal delivery.

(e)This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
benefit of the Participant, except that the Participant may not transfer any
interest in any shares of Stock subject to this Agreement prior to the release
of the restrictions imposed by Section 3.

(f)This Agreement is subject in all respects to the terms and conditions of the
Plan.

13.Change in Control.  Notwithstanding any other provision to the contrary
contained in this Agreement, effective upon a Change in Control that occurs (as
defined in the Plan) prior to the end of the last Performance Period, the
restrictions imposed by Section 3 of this Agreement shall immediately be deemed
to have lapsed and the Release Date shall be deemed to have occurred as of the
date of the Change in Control with respect to the sum of the Shares described in
(a) and (b) below (the “Change in Control Earned Shares”):

(a)with respect to each Performance Period that has been completed as of the
date of the Change in Control (if any), the number of Shares earned for such
completed Performance Period; and

(b)with respect to each Performance Period that has not been completed as of the
date the Change in Control occurs, one-third (1/3) of the Target Shares;
provided that, if the terms of any employment or similar agreement in effect
between the Participant and the Company as of the date of the Change in Control
provide a better result, then the relevant provisions of such agreement are
deemed incorporated by reference herein for such purpose and such provisions
shall supercede the foregoing.





 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, if the Change in Control Earned Shares exceeds
the Target Shares, then the Company shall make a cash payment to the Participant
equal to the product of (i) the excess of the Change in Control Earned Shares
over the Target Shares and (ii) the Fair Market Value of a Share determined as
of the date of the Change in Control.  Such payment shall be made within 30 days
of the date of the Change in Control.

[Signature page follows]





 

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Participant has hereunto affixed his or her
signature, all as of the day and year first set forth above.



WHITING PETROLEUM CORPORATION

﻿

By:  
_________________________________________________________________________________

﻿

Target Shares: ____________



 

 

--------------------------------------------------------------------------------